Citation Nr: 0739995	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1976 to January 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for Hepatitis C.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2004.  A transcript of his testimony is associated with the 
claims file.

In December 2004 and November 2006, the Board remanded the 
case back to the RO for further development and adjudicative 
action.


FINDING OF FACT

The veteran's hepatitis C was not first shown during service 
or within a year following discharge from service, and it has 
not been shown to be related to any incident in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO did notify the veteran 
of the laws regarding effective dates and disability ratings 
in a duty-to-assist letter sent to the veteran in November 
2006.

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran, in his April 2007 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  Moreover, the veteran submitted a 
form in July 2007 indicating that he had no more evidence to 
submit and requesting his claim be returned to the Board for 
appellate consideration.  






II.  Service Connection

The veteran seeks service connection for hepatitis C.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease listed under 
"chronic diseases" in 38 C.F.R. § 3.309(a) to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has consistently maintained that he was treated 
at Fort Leonard Wood hospital for Hepatitis shortly after 
induction into the military.  The service medical records are 
negative for any complaint, finding or diagnosis of 
hepatitis, although they do corroborate the veteran's account 
of being treated in November 1976, at that facility for 
abdominal pain, nausea and vomiting, for several days, but 
not for hepatitis.  

Because the veteran insists that he was told by a doctor 
during his hospitalization that he had hepatitis, the RO also 
contacted Fort Leonard Wood hospital directly to request 
additional medical records on behalf of the veteran.  No 
additional records were located.  

At the veteran's personal hearing in September 2004, he 
testified that he was quarantined while hospitalized, and 
during that time, the doctors told him he had contagious 
hepatitis.  

At VA examination in January 2005, the veteran reported that 
he was diagnosed with jaundice in 1977 and admitted to the 
hospital under quarantine for two weeks.  The doctors told 
him that he had hepatitis and he was subsequently discharged 
from service.  The veteran further maintains that he tried to 
donate blood two weeks later, but was refused because he had 
hepatitis C.  

The veteran had no symptoms related to the hepatitis C.  He 
denied lethargy, weakness, constitutional symptoms and had 
never had any incapacitating episodes.  He was not on 
medication, and denied constitutional symptoms of weakness, 
anorexia and abdominal pain.  The veteran denied any history 
of blood transfusion or unprotected intercourse, or coming in 
contact with blood products, all risk factors for hepatitis C 
according to the examiner.  Examination did not reveal any 
icterus or other stigmata of liver disease, and there was no 
evidence of malnutrition or wasting.  The examiner, who was 
not provided with the claims file for review in conjunction 
with the examination, indicated that it would be speculative 
to provide a nexus for an otherwise un-specified episode of 
"hepatitis" in 1977.  The examiner also noted that 
capabilities for testing for HCV were not available in 1977.  

The veteran was examined by VA again in February 2006 and the 
examiner was specifically requested to provide a medical 
opinion based on a review of the claims file.  The February 
2006 VA examination report noted that the veteran had been 
followed at a VA medical center primarily in the mental heath 
division for a major mood disorder, personality disorder, 
long history of polysubstance abuse including alcohol, and 
gastroesophageal reflux disease.  Other medical records 
indicate a diagnosis of Hepatitis C.  The examiner also noted 
that the veteran was treated during service in November 1976 
for nausea and vomiting on two or three occasions, which was 
thought to be due to gastroenteritis.  The examiner pointed 
out that there were no service medical records after November 
20, 1976.  The veteran told the examiner that he was 
diagnosed with hepatitis C; however, the examiner pointed out 
that there was no test allowing identification of hepatitis C 
in 1976.  The examiner further pointed out that a review of 
VA records revealed that the veteran had never been treated 
at the VA hospital for any manifestations of liver disease.  
Lab reports beginning in 1976 showed normal liver function 
tests except on one occasion in December 2002.  Recent liver 
function tests remained normal.  The hepatitis B surface 
antibody test was positive, indicating the veteran had been 
immunized.  A hepatitis C antibody test in 2003 indicated 
prior infection.  A hepatitis C RNA test from January 2005 
showed that the virus was detected in the blood.  

The examiner indicated that the lab studies confirmed 
hepatitis C; however, there had been no indication that the 
veteran had ongoing or chronic hepatitis C disease.  It had 
been assumed since 85 percent of hepatitis B infections 
become chronic that he had chronic illness and the positive 
hepatitis C virus RNA test was suggestive of the presence of 
the virus currently.  Since hepatitis C usually does not 
present with acute illness, the examiner opined that it was 
less likely than not that the acute hepatitis from which the 
veteran's claims to have suffered in November 1976 was due to 
hepatitis C but, rather, due to type A, which was common in 
young adults.  

In essence, the examiner in February 2006 did not believe the 
veteran suffered from Hepatitis C during service, although he 
may have suffered from Hepatitis A, given the veteran's 
assertion that he was told by doctors that he had contagious 
hepatitis.  

In a March 2006 "Risk Factors for Hepatitis Questionnaire" 
the veteran indicated that he never used intravenous drugs 
and that he got a tattoo in 1995.  These statements are 
contradictory to the other evidence of record.  For example, 
VA treatment records from May 2002 note that the veteran 
sought treatment for heroin abuse.  Moreover, in a signed 
statement dated in October 2002, the veteran specifically 
reported that he did not do drugs intravenously until 1990.  
Additionally, the service medical records reveal, on the 
veteran's examination at induction in October 1976, that the 
veteran had a tattoo on his right upper arm.

In sum, the evidence in this case does not reflect a 
diagnosis of hepatitis C until many years after discharge 
from service.  As the February 2006 examiner pointed out, 
there was no test for hepatitis C in 1976, although it was 
possible that the veteran may have had hepatitis A.  This 
opinion, however, is based solely on the veteran's self-
report that his doctors told him he had contagious hepatitis 
in service, because there is nothing in the service medical 
records to support the veteran's assertions of a diagnosis of 
hepatitis during service.  Although the veteran is certainly 
competent to state what he was told by doctors, the 
credibility of the veteran in this case is questionable.  
Significantly, the veteran has provided inconsistent 
information regarding the timing of his drug use and tattoos.  
At one point the veteran reported that he did not start using 
intravenous drugs until the 1990's; however, in a more recent 
statement, he denied completely using intravenous drugs.  
Moreover, in complete contrast to the veteran's assertions, 
the recent outpatient medical records confirm that the 
veteran has a history of substance abuse.  Additionally, the 
service medical records show that the veteran entered service 
in 1976 with a tattoo.  Thus, the medical opinion in February 
2006 about the possibility that the veteran had hepatitis 
(albeit type A and not type C) during service carries little 
probative value because it is based solely on the veteran's 
reported history of the events in service, and it has been 
shown that his reported history is not accurate.  In this 
case, the veteran's self-reported history has been shown to 
contain significant inconsistencies.  

It is acknowledged that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against lay statements.  Given the veteran's 
inconsistencies with regard to his self-reported history, the 
lay evidence in this case, as well as the medical opinion 
based on such evidence, is accorded little probative value, 
and is outweighed by the negative evidence that shows no 
diagnosis of hepatitis for several years following discharge 
from service.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer); (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In conclusion, the medical evidence in this case is negative 
for findings or diagnosis of hepatitis C until many years 
following discharge from service, and the only link between 
the current diagnosis of hepatitis C to service is the 
veteran's statement that he was told by doctors during in-
service treatment that he had contagious hepatitis.  The 
veteran's statement is outweighed by the negative evidence of 
record which shows no diagnosis of hepatitis until many years 
after discharge from service.  The February 2006 VA 
examiner's statement regarding the possibility that the 
veteran may have had hepatitis A during service is 
acknowledged; however, that opinion is based solely on the 
questionable accuracy of the veteran's own statements.  

The preponderance of the evidence is against the claim of 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection for hepatitis C is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




ORDER

Service connection for hepatitis C is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


